Citation Nr: 0521208	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  01-08 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Darla J. Lilly, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to July 
1961.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2000 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a video conference hearing while 
sitting at the RO before the undersigned sitting in 
Washington, D.C., in March 2003.  

In a November 2003 decision, the Board granted an application 
to reopen a previously denied claim for service connection 
for a psychiatric disorder, but, after de novo review, denied 
the claim.  A Motion for Reconsideration was denied in 
January 2004.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Board's decision regarding the de novo 
denial of service connection was vacated pursuant to a 
December 2004 Order, following a Joint Motion for Remand and 
to Stay Further Proceedings.  The parties requested that the 
Court vacate that portion of the Board's November 2003 
decision regarding the denial of service connection for a 
psychiatric disorder and remand the matter so that the Board 
could obtain copies of medical records utilized by the Social 
Security Administration (SSA) in making a disability 
determination.  The Court granted the joint motion and 
remanded the case to the Board.


FINDINGS OF FACT

The veteran's current schizophrenia was caused by his 
military service.






CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as schizophrenia, 
was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. There are 
some disabilities, including schizophrenia for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year of separation 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

With the above criteria in mind, the relevant evidence will 
be summarized. A service medical record dated in December 
1960 showed the veteran reporting that he was depressed due 
to problems getting along with his fellow service members. He 
was treated earlier that month after he was struck by a beer 
bottle by one such service member. The impression was that 
the veteran had a "behavior problem." The remaining service 
medical records, including the separation examination, were 
negative for a psychiatric disorder.

Within three days of the veteran's separation from service in 
July 1961, the veteran was treated by a private physician for 
symptoms suggestive of infectious hepatitis, including a 
temperature of 103 degrees, which this physician indicated 
"must have occurred prior to his discharge from service." The 
first post-service evidence indicative of a psychiatric 
disorder is reflected on a report describing inpatient 
treatment for an acute schizophrenic episode at a private 
medical facility from May 1970 to June 1970. Thereafter, the 
veteran was afforded a VA psychiatric examination in November 
1971, at which time the diagnosis was paranoid schizophrenia 
in fair remission. These reports indicated the veteran 
suffered a nervous breakdown in May 1970 after being afraid 
someone was trying to kill him and convinced that every place 
he went he was being watched and "bugged." Visual 
hallucinations were also described. It was indicated the 
veteran had worked for 10 years following service separation, 
including employment in a tool shop and as a car salesman, 
before suffering from a nervous breakdown.

The evidence described above was analyzed by the Board in a 
January 1973 decision which found that a "nervous disorder" 
was not incurred in or aggravated by service. Following this 
decision, the veteran submitted evidence in an attempt to 
reopen his claim for service connection for a psychiatric 
disorder, to include private clinical evidence dated from 
1987 reflecting treatment for a variously diagnosed psychotic 
disorder, to include paranoid schizophrenia, schizoaffective 
disorder, bipolar disorder, and psychotic disorder NOS. This 
treatment included admissions to private medical facilities 
in 1987 and 1989 after the veteran reportedly threatened 
physical harm to himself and others. Also submitted were 
affidavits submitted by the veteran's relatives in September 
2000 asserting that scarlet fever and hepatitis, and improper 
treatment therefore, during service was the etiologic cause 
of his variously diagnosed psychiatric disorder.

The evidence also includes a report from a private 
psychiatrist dated in November 2001 which indicated as 
follows:

This patient reports to having high fever prior to his 
mental instability. I would agree with his assertion 
that high temperature leading to a coma could have been 
[a] reason or a big factor in this having mental 
problems.

The veteran was afforded a VA psychiatric examination, signed 
by the examiner in May 2002 that included a review of the 
evidence contained in the claims file, with the examiner 
specifically noting that he service medical records did not 
reveal a "psychological condition." The assessment following 
the examination was paranoid schizophrenia. The examiner also 
noted the evidence of the 103 degree fever in 1961, the 
development of schizophrenia 10 years thereafter, and the 
veteran's assertion that his schizophrenia was due 
etiologically related to this fever. In commenting on the 
veteran's assertion, the examiner stated that he was "unaware 
of any reputable study which shows any connection whatsoever 
between a high fever, including one which would produce a 
coma and the prominent delusional symptoms with chronic 
paranoid schizophrenia." This examiner also stated that he 
was not aware of any "physiological mechanism" by which this 
could occur. Thus, the examiner concluded that there was no 
connection between the veteran's fever and his psychiatric 
disorder.

In sworn testimony presented at the RO in April 2002 and 
before the undersigned by video conference in March 2003, the 
veteran, as indicated above, contended that high fever 
associated with scarlet fever and/or hepatitis incurred 
during service, and for which he allegedly did not receive 
proper treatment therein, resulted in schizophrenia. He 
testified that while he had some emotional problems during 
service, he was not treated for a psychiatric disorder during 
service.

The SSA records submitted by the veteran are not specifically 
relevant with respect to whether the veteran developed a 
psychiatric disorder during service.  These SSA records 
essentially show that the veteran has been treated for a 
psychiatric disorder since 1974.

The veteran submitted a June 2005 private medical report 
written by "K.J.M.", Ph.D., a forensic psychologist.  This 
evidence, which was submitted with a waiver of RO 
consideration in June 2005, supports the veteran's claim that 
his current psychiatric disorder began during service.  Dr. 
"M." based his findings on a complete and accurate medical 
history as documented in the claims file.  The service 
medical records document several incidents in which the 
veteran was involved in fights, and considered a behavior 
problem.  In summary, Dr. "M." opined that the veteran did 
not have schizophrenia prior to military service. He related 
that the veteran presently has schizophrenia and that 
schizophrenia is not something that develops overnight. He 
reported that although is was previously stated that it was 
nearly ten years after service before any psychotic features 
were described, schizophrenia is known to have prodromal 
symptoms. The examiner stated that he believed that although 
the veteran was not diagnosed with a psychiatric disorder 
during service, he had signs and symptoms that led to his 
diagnosis of schizophrenia. He continued to stick with his 
diagnosis of schizophrenia as he was sure that the veteran 
had prodromal signs and symptoms of the disease while in the 
service.

The Board finds that the veteran had documented behavioral 
problems during service; he was treated psychiatrically on a 
continuous basis since 1970, most often with diagnoses of 
bipolar disorder or schizophrenia; and there is the June 2005 
medical opinion provided by Dr. "M.", which associates the 
onset of the veteran's current mental illness with service.  

In adjudicating this claim, the Board has considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

After reviewing the evidence of record, the Board concludes 
that service connection for a psychiatric disorder, diagnosed 
as schizophrenia, is warranted.  The veteran's service 
medical records show prodromal signs of schizophrenia, 
documented as treatment for personality problems, and his 
post-service treatment records show ongoing treatment for 
this condition beginning in 1970.  There is no medical 
evidence of record that specifically rebuts the findings made 
by Dr. "M."  Based on the June 2005 medical opinion 
provided by Dr. "M.", the Board finds that this evidence 
shows a continuity of symptomatology for schizophrenia and 
that, with consideration of the benefit of the doubt rule, 
there is current objective evidence of schizophrenia.  

Under these circumstances, and resolving the benefit of the 
doubt in the veteran's favor, service connection for an 
acquired psychiatric disorder, diagnosed as schizophrenia, is 
granted.  The nature and extent of this disorder is not at 
issue before the Board at this time.  Since this claim is 
being granted, a discussion of VA's notice and duty to assist 
requirements is unnecessary.  


ORDER

Service connection for a psychiatric disorder, diagnosed as 
schizophrenia, is granted.



	                        
____________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


